         Case 2:20-cv-00050-WBV Document 19 Filed 09/09/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA

    RUDOLPH JOSEPH                                                       CIVIL ACTION
    VERSUS                                                               NO. 20-50-WBV-KWR

    MARLIN GUSMAN, ET AL.                                                SECTION “D”(4)

                                             ORDER

       Before the Court is petitioner, Rudolph Joseph’s, Appeal to Magistrate’s Denial

of Counsel and Traversal to Magistrate’s Recommendation to Dismiss Habeas Corpus

Petition. 1   The Court, having considered the Petition for Writ of Habeas Corpus

Under 28 U.S.C. § 2241,            2   the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, 3 and Petitioner’s

Objections to the Report and Recommendation, 4 hereby approves the Report and

Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter.5

       Additionally, Rule 11(a) of the Rules Governing 28 U.S.C. § 2254 proceedings

provides that, “The district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.” A court may only issue a

certificate of appealability if the petitioner makes “a substantial showing of the denial




1 R. Doc. 18.
2 R. Doc. 1.
3 R. Doc. 17.
4 R. Doc. 18.
5 The Court recognizes that the Magistrate Judge referred to Petitioner as Mr. Johnson instead of Mr.

Joseph several times in the Report and Recommendation. This Court is satisfied after a review of the
record that this reference to an incorrect name is simply a mistake and that the entire matter relates
only to Petitioner Rudolph Joseph.
            Case 2:20-cv-00050-WBV Document 19 Filed 09/09/20 Page 2 of 3




of a constitutional right.”           6    The “controlling standard” for a certificate of

appealability requires the petitioner to show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented [are] adequate to deserve

encouragement to proceed further.7 The Court finds that Rudolph Joseph’s Petition

fails to satisfy this standard. Accordingly, the Court will not issue a certificate of

appealability.

          Accordingly,

          IT IS HEREBY ORDERED that Rudolph Joseph’s Appeal to Magistrate’s

Denial of Counsel and Traversal to Magistrate’s Recommendation to Dismiss Habeas

Corpus Petition8 is DENIED.

          IT IS FURTHER ORDERED that Rudolph Joseph’s Petition for Writ of

Habeas Corpus Under 28 U.S.C. § 22419 is DISMISSED WITH PREJUDICE to the

extent that Petitioner seeks dismissal of his state court charges based upon speedy

trial violations, as such relief is unavailable under § 2241. To the extent Petitioner

seeks appropriate relief under § 2241 (a speedy trial), the Petition is DISMISSED

WITHOUT PREJUDICE for failure to exhaust state court review of the alleged

speedy trial violations.

          IT IS FURTHER ORDERED that the Court DENIES a certificate of

appealability.


6   28 U.S.C. § 2253(c)(2).
7   Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).
8   R. Doc. 18.
9   R. Doc. 1.
            Case 2:20-cv-00050-WBV Document 19 Filed 09/09/20 Page 3 of 3




          IT IS FURTHER ORDERED that Petitioner’s appeal of the Chief Magistrate

Judge’s Order and Reasons denying Petitioner’s Motion for Appointment of Counsel 10

is DENIED.

          New Orleans, Louisiana, September 9, 2020.



                                              _________________________________
                                              WENDY B. VITTER
                                              United States District Judge




10   R. Doc. 16.
